                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      SACRAMENT COLLECTIVE
                                         PENTECOSTAL CHURCH, INC,                        Case No. 19-cv-02729-PJH
                                  8
                                                       Plaintiff,
                                  9                                                      ORDER STAYING CASE
                                                 v.
                                  10                                                     Re: Dkt. No. 13
                                         COUNTY OF SANTA CRUZ, et al.,
                                  11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Defendants County of Santa Cruz, Santa Cruz County Human Services

                                  15   Department, and Santa Cruz County Sheriff's Department’s motion to stay came on for

                                  16   hearing before this court on July 10, 2019. Plaintiff Sacrament Collective Pentecostal

                                  17   Church, Inc. did not file an opposition to the motion and did not appear at the hearing.

                                  18   Defendants appeared through their counsel, Aerin Murphy. Having read the papers filed

                                  19   by defendants and carefully considered the arguments and the relevant legal authority,

                                  20   and good cause appearing, the court hereby GRANTS the motion, for the reasons stated

                                  21   at the hearing and for the following reasons.

                                  22                                         BACKGROUND

                                  23          Plaintiff filed the complaint originating this action in the Superior Court of Santa

                                  24   Cruz County, California. See Compl., Dkt. 1-1. The complaint appears to state three

                                  25   causes of action, all related to the allegation that defendants impermissibly discriminated

                                  26   against plaintiff based on its religious practices: (1) Cal. Civ. Code § 52.1 for violation of

                                  27   Article 1, Section 4 of the California Constitution; (2) violation of the Religious Land Use

                                  28   and Institutionalized Persons Act (RLUIPA), 42 U.S.C. §§ 2000cc, et seq.; (3) 42 U.S.C.
                                  1    § 1983 for violation of the First Amendment to the United States Constitution.1 See

                                  2    generally Compl.

                                  3           Plaintiff is a non-profit religious corporation with a branch in San Jose. Id. ¶¶ 1,

                                  4    15. It uses cannabis as a sacrament, and it stores cannabis at certain members’ homes.

                                  5    Id. ¶¶ 16–17. On March 14, 2019, officials from the Sheriff’s Office and Human Services

                                  6    Department arrested church members and seized cannabis and currency stored at their

                                  7    home. Id. ¶ 18. Plaintiff’s allegations appear to be that defendants’ actions were

                                  8    impermissible because plaintiff’s dealings with marijuana are protected from government

                                  9    interference.

                                  10          The underlying raid at issue in this case also led to two currently-active criminal

                                  11   matters in state court, and another open investigation that will likely lead to a third state

                                  12   action. People v. Corinna Reyes, Santa Cruz Superior Court Case No. 19CR03157 and
Northern District of California
 United States District Court




                                  13   People v. Davide Berti, Santa Cruz Superior Court Case No. 19CR03158, both relate to

                                  14   the conduct underlying this case—the seizure of cash and marijuana at 191 Station

                                  15   Ranch Road, Scotts Valley, California, on March 14, 2019. The criminal complaints

                                  16   contain identical counts against Reyes and Berti: (1) Possession of Marijuana for Sale, in

                                  17   violation of California Health and Safety Code section 11359, (2) Cultivating Marijuana, in

                                  18   violation of California Health and Safety Code section 11358(c), and (3) Sale or

                                  19   Transportation of Marijuana, in violation of California Health and Safety Code section

                                  20   11360(a). See Dkts. 15-1, 15-2.

                                  21          Reyes is the Chief Executive Officer and Founder of Sacrament Collective

                                  22   Pentecostal Church, Inc. Dkt. 15-5. Berti is Reyes’s spouse, the church’s Chief Financial

                                  23   Officer, and owner of the property where the seizure took place. See Dkts. 15-5, 15-6.

                                  24          There is also an active welfare fraud investigation regarding the same address,

                                  25   stemming from a search of the property that took place at the same time as the search

                                  26   that resulted in the seizure of the cannabis and currency. That open, ongoing

                                  27
                                       1
                                  28    The complaint lists an additional cause of action which appears to only be a request for
                                       a remedy. Compl. at 9–12.
                                                                                    2
                                  1    investigation also directly relates to the facts underlying this action.

                                  2             On May 20, 2019, defendants removed this action to federal court. Dkt. 1; see

                                  3    also Dkt. 3 (certificate of service). On May 29, 2019, defendants filed a motion to stay

                                  4    this action. Dkt. 13. Plaintiff’s opposition or statement of non-opposition was due June

                                  5    12, 2019. Plaintiff has not filed an opposition or statement of non-opposition to

                                  6    defendants’ motion to stay, in violation of this court’s local rules. See Civ. L.R. 7-3(b).

                                  7                                             DISCUSSION

                                  8             A court may stay proceedings as part of its inherent power “to control the

                                  9    disposition of the causes on its docket with economy of time and effort for itself, for

                                  10   counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). Use of this

                                  11   power “calls for the exercise of judgment, which must weigh competing interests and

                                  12   maintain an even balance.” Id. at 254–55; see also Lockyer v. Mirant Corp., 398 F.3d
Northern District of California
 United States District Court




                                  13   1098, 1105 (9th Cir. 2005) (it is within a district court's discretion to grant or deny such a

                                  14   stay).

                                  15            In determining whether it should exercise its discretion to grant a stay, the court

                                  16   should consider (1) the possible damage which may result from the granting of a stay;

                                  17   (2) the hardship or inequity which a party may suffer in being required to go forward, and

                                  18   (3) the orderly course of justice measured in terms of the simplifying or complicating of

                                  19   issues, proof, and questions of law which could be expected to result from a stay. See

                                  20   CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir. 1962) (citing Landis, 299 U.S. at 254–55).

                                  21   Additionally, “[a] stay should not be granted unless it appears likely the other proceedings

                                  22   will be concluded within a reasonable time.” Leyva v. Certified Grocers of Cal., Ltd., 593

                                  23   F.2d 857, 863–64 (9th Cir. 1979).

                                  24            The court finds that a stay is appropriate in this case. The court foresees no

                                  25   damage which may result from granting a stay, and plaintiff has not argued otherwise.

                                  26   Additionally, the orderly course of justice overwhelmingly supports staying the action.

                                  27   There are multiple, substantially-related criminal actions proceeding in state court that

                                  28   should proceed prior to this action because, among other reasons, they are likely to
                                                                                       3
                                  1    simplify issues in this case, including evidentiary issues. It appears likely that the other

                                  2    proceedings will be concluded within a reasonable time, and plaintiff does not argue

                                  3    otherwise.

                                  4                                           CONCLUSION

                                  5           For the foregoing reasons, the court hereby STAYS this action pending resolution

                                  6    of the aforementioned criminal proceedings. Defendants SHALL NOTIFY THE COURT

                                  7    within 30 days of the resolution of each criminal case.

                                  8           IT IS SO ORDERED.

                                  9    Dated: July 12, 2019

                                  10
                                                                                    PHYLLIS J. HAMILTON
                                  11                                                United States District Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     4
